Case 3:20-cv-00545-DWD Document 33 Filed 11/13/20 Page 1 of 5 Page ID #505




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

    PIERRE WATSON,                                  )
    # 135714,                                       )
                                                    )
                        Petitioner,                 )
                                                    )   Civil No. 20-cv-00545-DWD
    vs.                                             )
                                                    )
    SHANNON WOLF,                                   )
                                                    )
                        Respondent.                 )

                               MEMORANDUM and ORDER

DUGAN, District Judge:

          This matter is before the Court on Petitioner Pierre Watson’s Motion for

Reconsideration Pursuant to Rule 59(e) or in Alternative Order [for] Transfer. (Doc. 28).

Also before the Court is a Motion to Reconsider Motion to Compound and/or Intervene

filed by non-party Oscar Dillon, III, who is a fellow inmate with Watson in the Randolph

County Jail. 1 (Doc. 29).

          After consideration of Respondent’s Answer and Watson’s Reply, the Court

previously dismissed the Petition without prejudice to Watson pursuing his substantive

claims before the Eastern District of Missouri. (Doc. 24).

          While the Federal Rules of Civil Procedure do not explicitly contemplate motions

to reconsider, such motions are routinely filed and generally construed as Motions to

Alter or Amend an Order or Judgment under Federal Rule of Civil Procedure 59(e). Mares

v. Busby, 34 F.3d 533, 535 (7th Cir. 1994); U.S. v. Deutsch, 981 F.2d 299, 300 (7th Cir. 1992).


1
 The Court denied Dillon’s motion seeking to intervene (Doc. 26) as moot because the instant
habeas case had been closed before Dillon filed his motion. (Doc. 27).

                                              1
Case 3:20-cv-00545-DWD Document 33 Filed 11/13/20 Page 2 of 5 Page ID #506




Watson’s motion was filed within 28 days of the entry of judgment and will be considered

under Rule 59(e). Banks v. Chicago Board of Education, 750 F.3d 663, 666 (7th Cir. 2014).

       Rule 59(e) allows a court to alter or amend a judgment in order to correct manifest

errors of law or fact or to address newly discovered evidence. Obriecht v. Raemisch, 517

F.3d 489, 494 (7th Cir. 2008). However, “[r]econsideration is not an appropriate forum for

rehashing previously rejected arguments.” Caisse Nationale de Credit Agricole v. CBI Indus.,

Inc., 90 F.3d 1264, 1270 (7th Cir. 1996).

                                            Background

       Watson is a convicted federal prisoner serving an 84-month sentence imposed in

the Eastern District of Missouri in June 2017. United States v. Watson, Case No. 15-cr-440-

AGF (E.D. Mo.). After his conviction and sentence were affirmed on direct appeal, he

filed a motion for relief under 28 U.S.C. § 2255, in which he alleges ineffective assistance

of counsel. Watson v. United States, Case No. 19-cv-1545-AGF (E.D. Mo.). Watson was

transferred from a BOP institution to the Randolph County Jail in anticipation of an

evidentiary hearing on the motion. The hearing was reset several times because of the

COVID-19 pandemic. Most recently, it was set for October 2020. That setting was vacated

on the Government’s motion because voluminous discovery materials had recently been

produced by Watson’s attorney. Case No. 19-cv-1545-AGF, Docs. 127 & 134. The hearing

has not been reset.

       In his Petition, Watson alleges that his underlying health conditions along with his

age (42) put him at risk of severe illness or complications should he become infected with

COVID-19. He alleges that conditions at the Randolph County Jail violate his Eighth

                                                2
Case 3:20-cv-00545-DWD Document 33 Filed 11/13/20 Page 3 of 5 Page ID #507




Amendment rights because the Jail has not taken sufficient procedures to mitigate the

spread of COVID-19. He also alleges that delays in setting the evidentiary hearing on his

§ 2255 motion violate his Fifth and Fourteenth Amendment due process rights.

       The Court dismissed his Petition because Watson cannot challenge the conditions

of his confinement in a § 2241 Petition. The Court noted that conditions of confinement

are sometimes considered in determining whether a civil detainee’s imprisonment has

become unconstitutional, but Watson is not a civil detainee. He is, rather, a convicted

prisoner serving a sentence of imprisonment. Therefore, the detainee cases relied upon

by him are not relevant. (Doc. 24, p. 3).

       Further, the Court noted that Watson has a motion for compassionate release

pending in his criminal case. That motion relies on the same COVID-19 risks that he

alleges here. The Court concluded that, under the terms of the First Step Act, the

sentencing court is the appropriate court to consider a motion for compassionate release.

Lastly, the Court determined that Watson does not have a cognizable due process claim

arising from delays in his § 2255 case. (Doc. 24, p. 4).

                                            Analysis

       Watson advances two grounds for reconsideration. First, he repeats his assertion

that he is a detainee. Second, he claims that he has “new evidence.”

       Watson wants to be regarded as a detainee so that he can lever his way into having

the Court consider whether the conditions of his confinement cause his confinement to

be unconstitutional. He wants to be treated in the same manner as the petitioner in Chavez

Garcia v. Acuff, Case No. 20-cv-357-NJR (S.D. Ill.). The petitioner in Chavez Garcia was a

                                               3
Case 3:20-cv-00545-DWD Document 33 Filed 11/13/20 Page 4 of 5 Page ID #508




civil detainee, held in ICE custody pending removal. In contrast, as this Court previously

explained, Watson is serving a sentence of imprisonment and is therefore not a civil

detainee.

       Watson does not offer anything new in support of his argument that he is a civil

detainee. The Court has already considered and rejected his position. A Rule 59 motion

which merely rehashes the same argument is properly denied. Oto v. Metropolitan Life

Insurance Company, 224 F.3d 601, 606 (7th Cir. 2000).

       Watson’s “new evidence” is an assertion that an inmate who had previously been

diagnosed with COVID-19 was placed in his cellblock about two weeks before the Rule

59 motion was filed. Whether this assertion qualifies as “new evidence” is debatable.

Watson offers nothing to substantiate his claim and does not suggest that this new inmate

posed any risk of infection to Watson. Regardless, this purported new evidence goes to

the conditions of Watson’s confinement, and those conditions are not a matter for

consideration in this case because Watson is not a civil detainee.

                                       Disposition

       Petitioner Pierre Watson’s Motion for Reconsideration Pursuant to Rule 59(e) or in

Alternative Order [for] Transfer (Doc. 28) is DENIED. This case remains DISMISSED

WITHOUT PREJUDICE to Watson pursuing his substantive claims before the Eastern

District of Missouri. (See Doc. 24).

       Watson’s Motion Requesting Status Conference (Doc. 32) and the Motion to

Reconsider Motion to Compound and/or Intervene filed by non-party Oscar Dillon, III,

(Doc. 29) are DENIED as moot.

                                            4
Case 3:20-cv-00545-DWD Document 33 Filed 11/13/20 Page 5 of 5 Page ID #509




       Petitioner Watson’s filing of his Rule 59(e) motion suspended the deadline for

filing a notice of appeal following the dismissal of the case. FED. R. APP. P. 4(a)(4). Now

that the motion has been denied, if Petitioner wishes to appeal the dismissal of this action,

his notice of appeal must be filed with this court within 30 days of the date of this order.

FED. R. APP. P. 4(a)(4). A motion for leave to appeal in forma pauperis (“IFP”) must set forth

the issues Petitioner plans to present on appeal. See FED. R. APP. P. 24(a)(1)(C). If Petitioner

does choose to appeal and is allowed to proceed IFP, he will be liable for a portion of the

$505.00 appellate filing fee (the amount to be determined based on his prison trust fund

account records for the past six months) irrespective of the outcome of the appeal. See

FED. R. APP. P. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th

Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien v. Jockisch, 133 F.3d

464, 467 (7th Cir. 1998). It is not necessary for Petitioner to obtain a certificate of

appealability in an appeal from this Petition brought under § 2241. Walker v. O’Brien, 216

F.3d 626, 638 (7th Cir. 2000).

       IT IS SO ORDERED.

       DATE: November 13, 2020



                                            _______________________________
                                            DAVID W. DUGAN
                                            United States District Judge




                                               5
